DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filed 1/18/2022 have been entered.  Claims 1-20 are pending.  

Claim Objections
Claims 1, 9, and 16 are objected to because of the following informalities:  
Claims 1, 9, and 16: in the last sub-paragraph “selection,” should be changed to  --reserving,-- to correspond with the amendment made to the previous sub-paragraph.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Konrardy et al. (US Patent No. 10,386,845).


Konrardy teaches:
Re claim 1.  A hardware-based parking system comprising: 
one or more hardware parking sensors (claim 3; and column 4, lines 61-66); 
memory (program memory 160, Figure 1A); and 
one or more processors coupled to the memory and configured to execute a plurality of instructions (processor 162, Figure 1A), the plurality of instructions comprising: 
receiving a first parking location search request from a first mobile device, the first parking location search request including one or more first parking location search parameters and location data identifying a location of the first mobile device (902, Figure 9; column 53, lines 18-38); 
determining a location of the first mobile device based on the location data of the first mobile device (column 53, lines 28-31); 
identifying a first geographical region based on the location data of the first mobile device (column 53, lines 39-45); 
(904, Figure 9; and column 53, lines 39-63); 
reserving, without requiring user input, a first parking location from the one or more available parking locations based on the matching one or more first parking location search parameters (column 54, line 64 through column 55, line 9); and 
in response to the selection, transmitting instructions to the first mobile device to present one or more direction instructions to direct a user of the first mobile device to the first parking location (column 55, lines 9-19; and column 56, line 42-60).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 9, 10, 12-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Baughman et al. (US Publication No. 2012/0310712) in view of Konrardy et al. (US Patent No. 10,386,845).
Baughman teaches:
Re claim 1.  A hardware-based parking system comprising: 
one or more hardware parking sensors (paragraph [0062]); 
memory (memory 22A, figure 1a); and 
one or more processors coupled to the memory and configured to execute a plurality of instructions (processor 20, Figure 1a), the plurality of instructions comprising: 
receiving a first parking location search request from a first mobile device, the first parking location search request including one or more first parking location search parameters and location data identifying a location of the first mobile device (510, Figure 5); 
determining a location of the first mobile device based on the location data of the first mobile device (510 and 515, Figure 5; and paragraph [0088]); 
identifying a first geographical region based on the location data of the first mobile device (radius, paragraph [0090]); 
identifying one or more available parking locations within the first geographical region, the one or more available parking locations including parameters that match the one or more first parking location search parameters (515, Figure 5).

Baughman fails to specifically teach: (re claim 1)

in response to the selection, transmitting instructions to the first mobile device to present one or more direction instructions to direct a user of the first mobile device to the first parking location.

Konrardy teaches, at column 54, line 64 through column 55, line 19; and column 56, line 42-60, a server 140 may reserve an available parking space based upon ordering available parking spaces according to desirability based upon relevant criteria (e.g., location, price, risk of vehicle damage or theft while parked, etc.).  The server 140 may then direct the vehicle to the reserved spot using an autonomous mode or a manual driving mode.   

In view of Konrardy’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the parking system as taught by Baughman, (re claim 1) reserving, without requiring user input, a first parking location from the one or more available parking locations based on the matching one or more first parking location search parameters; and in response to the selection, transmitting instructions to the first mobile device to present one or more direction instructions to direct a user of the first mobile device to the first parking location; since Konrardy teaches a server 140 may reserve an available parking space based upon ordering available parking spaces according to desirability based upon 

Baughman further teaches:
Re claim 2.  wherein the instructions further comprise: 
detecting, by the one or more hardware parking sensors located in a vicinity of a first listing location, that an object has been removed from the first parking location; and responsive to the detecting, updating the one or more available parking locations to include the first parking location (paragraph [0062]).

Re claim 4.  Wherein the one or more first parking location search parameters include one or more of a group consisting of a type of listing location, an availability time, a listing price, and a spot proximity to an event location (paragraph [0052]).

Re claim 6.  Wherein the instructions further comprise: 
calculating a transaction rate for the first parking location based on parameters including one or more of a group consisting of a reservation count, a time period of parking, and an average listing price (paragraph [0076]).

Re claim 9.  A non-transitory computer readable medium comprising
(Figure 1a) comprising: 
receiving a first parking location search request from a first mobile device, the first parking location search request including one or more first parking location search parameters and location data identifying a location of the first mobile device (510, Figure 5); 
determining a location of the first mobile device based on the location data of the first mobile device (510 and 515, Figure 5; and paragraph [0088]); 
identifying, without requiring user input, second parking location search parameters based on the one or more first parking location search parameters and a user profile associated with the first mobile device (515, Figure 5; and paragraphs [0052 and 0090]); 
identifying a first geographical region based on the location data of the first mobile device (radius, paragraph [0090]); 4 of 16Application No.: 16/571,166Docket No.: 089363-699932 
identifying available parking locations within the first geographical region, the available parking locations including parameters that match the one or more first parking location search parameters (515, Figure 5). 

Baughman fails to specifically teach: (re claim 9)
reserving, without requiring user input, a first parking location from the available parking locations based on the matching one or more first parking location search parameters; and 
in response to the selection, transmitting instructions to the first mobile device to present one or more direction instructions to direct a user of the first mobile device to the first parking location.

Konrardy teaches, at column 54, line 64 through column 55, line 19; and column 56, line 42-60, a server 140 may reserve an available parking space based upon ordering available parking spaces according to desirability based upon relevant criteria (e.g., location, price, risk of vehicle damage or theft while parked, etc.).  The server 140 may then direct the vehicle to the reserved spot using an autonomous mode or a manual driving mode.   

In view of Konrardy’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the parking system as taught by Baughman, (re claim 9) reserving, without requiring user input, a first parking location from the available parking locations based on the matching one or more first parking location search parameters; and in response to the selection, transmitting instructions to the first mobile device to present one or more direction instructions to direct a user of the first mobile device to the first parking location; since Konrardy teaches a server 140 may reserve an available parking space based upon ordering available parking spaces according to desirability based upon relevant criteria (e.g., location, price, risk of vehicle damage or theft while parked, etc.).  The server 140 may then direct the vehicle to the reserved spot using an autonomous mode or a manual driving mode.  This reduces the burden on the vehicle operator as they no longer have to reserve the parking spot, and potentially do not have to drive to the reserved parking spot.  

Baughman further teaches:
Re claim 10.  wherein the plurality of instructions further comprise: 
detecting, by an object detection sensor located in a vicinity of a first listing location, that an object has been removed from the first parking location; and responsive to the detecting, updating the available parking locations to include the first parking location (paragraph [0062]).

Re claim 12.  Wherein the one or more first parking location search parameters include one or more of a group consisting of a type of listing location, an availability time, a listing price, and a spot proximity to an event location (paragraph [0052]).

	Baughman fails to specifically teach: (re claim 13) wherein the first mobile device is a control unit of a self-driving vehicle.
	Konrardy teaches, at Figure 2 and column 55, lines 13-19, the parking system may operate with autonomous vehicles which provide their information to the parking server 140.  This requires less human input than manually operated systems.  
	In view of Konrardy’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the parking system as taught by Baughman, (re claim 13) wherein the first mobile device is a control unit of a self-driving vehicle; since Konrardy teaches the parking system may operate with autonomous vehicles which provide their information to the parking server 140.  This requires less human input than manually operated systems.  

Baughman further teaches:
Re claim 14.  Wherein the plurality of instructions further comprise transmitting a notification including an expiration time associated with a reservation period to the first mobile device (paragraph [0016]).

Re claim 15.  Wherein the plurality of instructions further comprise: 
calculating a transaction rate for the first parking location based on parameters including one or more of a group consisting of a reservation count, a time period of parking, and an average listing price (paragraphs [0016 and 0063]); and 
calculating a penalty multiplier in response to use time of the first parking location exceeding a reservation period made by the first mobile device (paragraphs [0016 and 0063]).

Re claim 16.  A computer-implemented method for finding a parking location, comprising: 
receiving a first parking location search request from a first mobile device, the first parking location search request including one or more first parking location search parameters and location data identifying a location of the first mobile device (510, Figure 5); 
determining a location of the first mobile device based on the location data of the first mobile device (510 and 515, Figure 5; and paragraph [0088]); 
identifying, without requiring user input, second parking location search parameters based on the one or more first parking location search parameters and a user profile associated with the first mobile device (515, Figure 5; and paragraphs [0052 and 0090]); 
identifying a first geographical region based on the location data of the first mobile device (radius, paragraph [0090]); 
identifying available parking locations within the first geographical region, the available parking locations including parameters that match the one or more first parking location search parameters (515, Figure 5); 6 of 16Application No.: 16/571,166Docket No.: 089363-699932 

Baughman fails to specifically teach: (re claim 16)
reserving, without requiring user input, a first parking location from the available parking locations based on the matching one or more first parking location search parameters; and 
in response to the selection, transmitting instructions to the first mobile device to present one or more direction instructions to direct a user of the first mobile device to the first parking location.

Konrardy teaches, at column 54, line 64 through column 55, line 19; and column 56, line 42-60, a server 140 may reserve an available parking space based upon ordering available parking spaces according to desirability based upon relevant criteria (e.g., location, price, risk of vehicle damage or theft while parked, etc.).  The server 140 may then direct the vehicle to the reserved spot using an autonomous mode or a manual driving mode.   

In view of Konrardy’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the parking system as taught by Baughman, (re claim 16) reserving, without requiring user input, a first parking location from the available parking locations based on the matching one or more first parking location search parameters; and in response to the selection, transmitting instructions to the first mobile device to present one or more direction instructions to direct a user of the first mobile device to the first parking location; since Konrardy teaches a server 140 may reserve an available parking space based upon ordering available parking spaces according to desirability based upon relevant criteria (e.g., location, price, risk of vehicle damage or theft while parked, etc.).  The server 140 may then direct the vehicle to the reserved spot using an autonomous mode or a manual driving mode.  This reduces the burden on the vehicle operator as they no longer have to reserve the parking spot, and potentially do not have to drive to the reserved parking spot.  

Baughman further teaches:
Re claim 17.  the method further comprising: 
detecting, by an object detection sensor located in a vicinity of a first listing location, that an object has been removed from the first parking location (paragraph [0062]); and 
responsive to the detecting, updating the available parking locations to include the first parking location (paragraph [0062]).

Re claim 19.  Wherein the one or more parking location search request parameters include one or more of the group consisting of a type of listing location, an availability time, a listing price, and a spot proximity to an event location (paragraph [0052]).

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Baughman et al. (US Publication No. 2012/0310712) as modified by Konrardy et al. (US Patent No. 10,386,845) as applied to claims 1 and 9 above, and further in view of Examiner’s Official Notice with evidentiary support provided by Liu (CN 104637100).
Baughman fails to specifically teach: (re claim 3) wherein the instructions further comprise decrypting the first parking location search request; and (re claim 11) wherein the plurality of instructions further comprise decrypting the first parking location search request.
The examiner is taking official notice that encrypting and decrypting communications is well known in the art for providing privacy and confidentiality in communications, as evidenced by the abstract of Liu.  
In view of official notice’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the parking system as taught by Baughman, (re claim 3) wherein the instructions further comprise decrypting the first parking location search request; and (re claim 11) wherein the plurality of instructions further comprise decrypting the first parking location search request; since encrypting and decrypting communications is well known in the art for providing privacy and confidentiality in communications.  

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baughman et al. (US Publication No. 2012/0310712) as modified by Konrardy et al. (US Patent No. 10,386,845) as applied to claims 1 and 16 above, and further in view of Scofield (US Publication No. 2013/0265174).
(re claim 5) wherein the instructions further comprise determining a departure of the first mobile device from the first parking location based on the location data of the first mobile device; and (re claim 20) the method further comprising determining a departure of the first mobile device from the first parking location based on the location data of the first mobile device.
Scofield teaches, at paragraph [0030], detecting an actual arrival based on GPS, and similarly reporting an actual departure to a parking database.  This allows accurate reporting of arrival and departure times.  
In view of Scofield’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the parking system as taught by Baughman, (re claim 5) wherein the instructions further comprise determining a departure of the first mobile device from the first parking location based on the location data of the first mobile device; and (re claim 20) the method further comprising determining a departure of the first mobile device from the first parking location based on the location data of the first mobile device; since Scofield teaches detecting an actual arrival based on GPS, and similarly reporting an actual departure to a parking database.  This allows accurate reporting of arrival and departure times.  

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Baughman et al. (US Publication No. 2012/0310712) as modified by Konrardy et al. (US Patent No. 10,386,845) as applied to claim 1 above, and further in view of Radhakrishnan (US Publication No. 2013/0268406).
The teachings of Baughman have been discussed above.  Baughman fails to specifically teach: (re claim 7) wherein the instructions further comprise: 3 of 16Application No.: 16/571,166Docket No.: 089363-699932 calculating a listing multiplier in response to a predefined number of search requests associated with the one or more first parking location search parameters exceeding a threshold; and (re claim 8) wherein the instructions further comprise transmitting requests to second user 
Radhakrishnan teaches, at paragraphs [0039 and 0042], such peer-to-peer systems may use pricing multipliers to adjust supply and demand when there is a high number of requesters and a low number of providers; and notifying providers accordingly.  This allows such systems to operate more efficiently.  
In view of Radhakrishnan’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the parking system as taught by Baughman, (re claim 7) wherein the instructions further comprise: 3 of 16Application No.: 16/571,166Docket No.: 089363-699932 calculating a listing multiplier in response to a predefined number of search requests associated with the one or more first parking location search parameters exceeding a threshold; and (re claim 8) wherein the instructions further comprise transmitting requests to second user devices to promote the second user devices to list one or more second parking locations in response to a transaction rate exceeding the threshold, wherein the transaction rate is determined based on the predefined number of search requests; since Radhakrishnan teaches such peer-to-peer systems may use pricing multipliers to adjust supply and demand when there is a high number of requesters and a low number of providers; and notifying providers accordingly.  This allows such systems to operate more efficiently.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Baughman et al. (US Publication No. 2012/0310712) as modified by Konrardy et al. (US Patent No. 10,386,845) as applied to claim 1 above, and further in view of Moore (US Publication No. 2016/0178376).
The teachings of Baughman have been discussed above.  Baughman fails to specifically teach: (re claim 18) wherein the object detection sensor is a camera unit.
Moore teaches, at paragraph [0026], cameras may be used to provide real-time parking space availability information. 
In view of Moore’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the parking system as taught by Baughman, (re claim 18) wherein the object detection sensor is a camera unit; since Moore teaches cameras may be used to provide real-time parking space availability information and one of ordinary skill in the art would have had a reasonable expectation of successfully detecting parking space availability using such cameras.  

Response to Arguments
Applicant’s arguments, see page 10, filed 1/18/2022, with respect to the 35 U.S.C. § 112(a) rejection of claim 8 have been fully considered and are persuasive.  The 35 U.S.C. § 112(a) rejection of claim 8 has been withdrawn. 
Applicant’s arguments, see pages 10-12, filed 1/18/2022, with respect to the rejections of the claims under 35 U.S.C. § 103 in view of Baughman and Krivacic have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made further in view of Konrardy et al. (US Patent No. 10,386,845) as discussed above.
On page 12 of Applicant’s remarks, Applicant requested additional evidentiary evidence to support the Official Notice taken that encrypting and decrypting communications is well known in the art for providing privacy and confidentiality in communications.  The Office is hereby presenting Liu (CN 104637100) which teaches, at the abstract, it is well known to decrypt request information communications related to parking transaction systems.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771. The examiner can normally be reached Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER D PATTON/           Primary Examiner, Art Unit 3664